          Case 1:21-cr-00071-ABJ Document 30 Filed 06/23/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

   v.
                                                           CR NO. 21-CR-0071 (ABJ)
KARL DRESCH,


   Defendant.


             UNOPPOSED MOTION TO ADJOURN STATUS CONFERENCE


        The United States, through undersigned counsel, hereby files this motion to adjourn the

status conference set for Wednesday, June 23, 2021, in the above-captioned matter. Defense

counsel informed counsel for the United States that he does not oppose the motion.

        A status conference in this matter was set for Friday, June 18, 2021. Due to the

unanticipated federal holiday, the status conference was moved to Wednesday, June 23, 2021, at

10 a.m. On Tuesday, June 22, 2021, the hearing was rescheduled because of the unavailability of

the D.C. jail video conference facility to 3:30 p.m. on June 23, 2021. Counsel for the United

States promptly notified the Court and defense counsel of her unavailability for that time, due to

previously scheduled leave, through Tuesday, June 30. Defense counsel indicated in writing and

via telephone that he did not object to a brief adjournment of the status conference until on or

after June 30, 2021.
         Case 1:21-cr-00071-ABJ Document 30 Filed 06/23/21 Page 2 of 3




                                         Respectfully submitted,

                                         CHANNING D. PHILLIPS
                                         ACTING UNITED STATES ATTORNEY
                                         D.C. Bar No. 415793



Date: June 22, 2021                   By: __/s/ Jennifer Leigh Blackwell__________
                                         Jennifer Leigh Blackwell
                                         Assistant United States Attorney
                                         D.C. Bar No. 481097
                                         United States Attorney’s Office
                                         555 Fourth Street, N.W.
                                         Washington, D.C. 20530
                                         Telephone: (202) 803-1590
                                         Email: Jennifer.blackwell3@usdoj.gov
          Case 1:21-cr-00071-ABJ Document 30 Filed 06/23/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       On this 22nd day of June, a copy of the foregoing was served on counsel of record for the
defendant via the Court’s Electronic Filing System.



                                                  /s/ Jennifer L. Blackwell
                                            Jennifer Leigh Blackwell
                                            Assistant United States Attorney
                                            Jennifer Leigh Blackwell
                                            Assistant United States Attorney
                                            D.C. Bar No. 481097
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Phone: (202) 803-1590
                                            Jennifer.blackwell3@usdoj.gov
